Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on May 2, 2022.
Claims 1, 2, 5-8, 10, 11, 14-17, 19 and 20 have been amended.
Claims 3 and 12 have been canceled.
Claims 1, 2, 4-11 and 13-20 are currently pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.
 
Information Disclosure Statement
The Information Disclosure Statement filed on March 29, 2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Herold et al. (US Pat. No. 7,603,413) in view of Varma et al. (US Pub. No. 2017/0316515).
Claims 1, 2, 10, 11, 19 and 20: Herold discloses
identifying a potential match for a user of an online dating service; (Claim 16: chat room for on-line dating; C9; L43-54: The processor then uses the BOT communications identity to introduce the user to the other chat participants in the identified icebreaker group (step 460). A user may be introduced to an icebreaker group that includes chat participants presently chatting, such as is illustrated in the example of interface 300 of FIG. 3. Additionally or alternatively, an icebreaker group of chat participants may be identified such that the chat participants have not yet begun chatting with one another. In such a case, the BOT may introduce multiple chat participants to one another to help the group of chat participants begin interacting with one another in the newly formed icebreaker group.)
determining that the user has opened a chat window between the user and the potential match; (C18; L30-33: A chat participant also can initiate a private party, in which the BOT controls all conversation and game play between the chat participant and another chat participant. In other words, the chat participants generally respond through the BOT.)
automatically generating, in response to determining that the user has opened the chat window, a customized interactive ice breaker widget that is customized to facilitate conversation between the user and the potential match (C18; L30-33: A chat participant also can initiate a private party, in which the BOT controls all conversation and game play between the chat participant and another chat participant. In other words, the chat participants generally respond through the BOT) the widget comprising at least a prompt portion and a response portion; (Fig. 16)
presenting the customized interactive ice breaker widget to the user; obtaining the user's response to the customized interactive ice breaker widget; and presenting, to the potential match, both the customized interactive ice breaker widget and the user's response to the customized interactive ice breaker widget to facilitate conversation between the user and the potential match.  (C2; L37-43: Based on the chat participant's answer to one or more of the multiple choice questions, the BOT introduces the chat participant to a small group or subset of other chat participants, which may expedite, ease or otherwise help the chat participant to begin interacting with other chat participants in the small group or subset (i.e., help the chat participant to "break the ice" with the other chat participants)).
Herold further discloses that the BOT may be configured to detect user-defined character strings and to relate those to predefined animations of an avatar. (C20; L49-57)  Thus, disclosing customization based on a characteristic of a user.
Herold does not disclose that ice-breaker questions are only presented to a user after the user has been matched and in response to determining that the user has opened the chat window or determining that the user has selected a specific interactive ice breaker widget from a set of customized interactive widgets where the customized widgets are based on the at least one shred topic of interest between the user and the potential match.
Varma, however, discloses [0006] According to the technology there is provided a computer-implemented method for dynamically identifying and presenting matching user profiles to a user comprising, at a server system: [0007] receiving, from an electronic device of the user, user profile information that includes at least one user-selected goal;  [0011] identifying matching user profiles of other users stored on the database that have user goals with similar entity and keyword samples therein; [0012] ranking the user profiles of the other users based on the physical proximity between the user and the other users, and [0013] transmitting the ranked list of user profiles to the electronic device to be displayed to the user.  
Varma discloses that ice-breaker questions are only presented to a user after the user has been matched and in response to determining that the user has opened the chat window or determining that the user has selected a specific interactive ice breaker widget from a set of customized interactive widgets where the customized widgets are based on the at least one shred topic of interest between the user and the potential match:  [0142] The technology also allows users to chat to each other. FIG. 8J shows an exemplary screen shot of an overview of active conversations, and FIG. 8K shows a specific conversation between two users. In addition to text, users are capable of sharing photos, videos, location information, contact cards, and voice notes. Users who are chatting as a result of a match may also receive in-chat messages providing discounts, for example for a cup of coffee at a nearby restaurant, to encourage them to meet in person. As shown in FIG. 8L, when opening a new conversation a list of pre-populated ice breakers is included which include customized portions such as the relevant goal that the two users were matched on. The user can easily select from one of the ice breakers to start a conversation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included ice-breaker questions are only presented to a user after the user has been matched and in response to determining that the user has opened the chat window or determining that the user has selected a specific interactive ice breaker widget from a set of customized interactive widgets where the customized widgets are based on the at least one shred topic of interest between the user and the potential match, as disclosed by Varma in the system disclosed by Herold, for the motivation of providing a method of allowing a user to determine the ice breaker questions that appeal to him/her.
Claim 4 and 13:  Herold discloses a private messaging channel between the user and the potential match that is not visible to other users of the online dating service; (C18; L3-4: private party where only chat members in the party can see responses).
Claims 5 and 14:  Herold discloses presenting the ice breaker widget to the match only after, and in response to, receiving the user’s response. (C2; L37-40: Based on the chat participant's answer to one or more of the multiple choice questions, the BOT introduces the chat participant to a small group or subset of other chat participants.)
Claims 6, 7, 15 and 16: Herold discloses wherein presenting, to the potential match, both the customized interactive ice breaker widget and the user's response to the customized interactive ice breaker widget comprises: presenting the customized interactive ice breaker widget to the potential match with the user's response hidden; receiving a response to the customized interactive ice breaker widget from the potential match; and revealing the user's response to the customized interactive ice breaker widget to the potential match only after, and in response to, receiving the response from the potential match. (C6; L65- C7: L3: only answers to some of the questions presented by the BOT are presented. In some implementations, answers to other questions may be made perceivable based on a predetermined condition, such as registration in the chat room, payment of a premium fee, or compliance with privacy constraints set by the chat participant.)  The Examiner understands that the match’s response is complying with the condition, such as payment of a fee, which in turn allows the match to see the user’s response. 
Claims 8 and 17:  Herold discloses open-ended questions. (C2; L49-50).
Claims 9 and 18:  Herold discloses a community-based online dating service. (Claim 16: chat room for on-line dating; C8; L19-24: The process 400 may be performed, for example, by a processor on an instant messaging or chat service provider system, a processor on a client system running an instant messaging or chat application, or a processor on a client system executing an on-line dating application). 
Response to Arguments
Applicant’s remarks, filed May 2, 2022, have been considered and are persuasive.  A new grounds of rejection is presented to address the new limitations.

Conclusion
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629